NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5569-18T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JUAN HENRIQUEZ,

     Defendant-Appellant.
_____________________________

                    Submitted September 15, 2020 – Decided September 21, 2020

                    Before Judges Haas and Mawla.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Bergen County, Accusation No. 09-1704-99.

                    Livius Ilasz, attorney for appellant.

                    Mark Musella, Bergen County Prosecutor, attorney for
                    respondent (William P. Miller, Assistant Prosecutor, of
                    counsel and on the brief; Catherine A. Foddai, Legal
                    Assistant, on the brief).

PER CURIAM
      Defendant Juan Henriquez appeals from a July 11, 2019 Law Division

order denying his petition for post-conviction relief (PCR) without an

evidentiary hearing. Following our review of the record and the applicable law,

we affirm.

      In May 1999, the State charged defendant with third-degree possession of

marijuana with intent to distribute, N.J.S.A. 2C:35-5(b)(11); second-degree

possession of marijuana with intent to distribute within 500 feet of a public park,

N.J.S.A. 2C:35-7.1(a); and the disorderly persons offense of possession of drug

paraphernalia, N.J.S.A. 2C:36-2. On September 21, 1999, defendant waived

indictment on these charges and pled guilty to a one-count accusation charging

him with fourth-degree possession of over fifty grams of marijuana, N.J.S.A.

2C:35-10(a)(3). On November 1, 1999, the judge sentenced defendant to one

year of probation in accordance with the terms of his negotiated plea. Defendant

did not file a direct appeal from his conviction and sentence.

      On March 5, 2019, over nineteen years later, defendant filed a petition for

PCR contending he was entitled to have his plea vacated because of ineffective

assistance of counsel. In a certification accompanying his petition, defendant

stated he is a native and citizen of El Salvador and entered the United States in

1994. Defendant applied for United States citizenship in August 2017. The


                                                                           A-5569-18T3
                                        2
United States Citizenship and Immigration Services denied this application on

September 27, 2018, because of his November 1, 1999 conviction. The denial

letter also advised defendant that he was "not authorized to remain in the United

States and should make arrangements to depart as soon as possible."

        In his PCR petition, defendant alleged that the attorney he retained to

assist him with his criminal charges "did not discuss with [him] the immigration

issues related to pleading guilty."        Instead, the attorney "only informed

[defendant] that the likelihood was so low that [he] would be deported and that

[he] should not worry about it." Defendant also claimed that he "could not fully

comprehend the questions being asked by the [j]udge" at the plea hearing and at

sentencing because he "could only understand or read a few words in English."

        Defendant acknowledged that in preparation for the plea hearing, 1 he

completed a written plea form which asked whether he understood that if he was

not a United States citizen, he "may be deported by virtue of [his] ple a of

guilty?" Defendant responded "yes" to this question. The transcript of the

sentencing hearing also indicates that defendant was fully responsive to all of

the judge's questions, and was able to inform the court that he worked at a



1
    Defendant has not provided us with a copy of the transcript of the plea hearing.


                                                                            A-5569-18T3
                                          3
trucking company, performed the duties of a loader, and graduated from high

school.

       In a thorough written decision, Judge Gary N. Wilcox found that

defendant's PCR petition was time-barred by Rule 3:22-12(a) because it was

filed more than five years after defendant's conviction and sentence and

defendant did not demonstrate that his late filing was the result of excusable

neglect. After reviewing the Strickland 2 standard, the judge also found that

defendant failed to establish that his attorney provided him with any incor rect

or misleading information concerning his chances of deportation. This appeal

followed.

       On appeal, defendant raises the following contentions:

             I.  THE TRIAL COURT ERRED BY DENYING
             [DEFENDANT'S] PETITION FOR [PCR] WITHOUT
             PERFORMING AN EVIDENTIARY HEARING AS
             DEFENDANT MADE A PRIMA FACIE CASE
             UNDER STATE V. NUNEZ-VALDEZ FOR
             INEFFECTIVE ASSISTANCE OF COUNSEL AND
             EXCUSABLE NEGLECT RELAXED THE FIVE-
             YEAR STATUTE OF LIMITATIONS.

             A.   [Defendant] Successfully Made A Prima Facie
             Case For Ineffective Assistance of Counsel Thus
             Requiring An Evidentiary Hearing.



2
    Strickland v. Washington, 466 U.S. 668, 687 (1984).
                                                                        A-5569-18T3
                                       4
            B.    Excusable Neglect Must Relax the Five Year
            Statute of Limitations In This Matter As It Is
            Unreasonable To Expect [Defendant] to Proactively
            File Without Provocation.

            II.  SHOULD THIS COURT DENY [DEFENDANT]
            THE OPPORTUNITY TO PROVE INEFFECTIVE
            ASSISTANCE OF COUNSEL AT THE TRIAL
            COURT, IT WOULD BE A VIOLATION OF
            [DEFENDANT'S] EIGHTH AMENDMENT RIGHTS
            AS THE PUNISHMENT TO THE ALLEGED CRIME
            WOULD BE [DISPROPORTIONATE].[3]

      We review de novo the PCR court's conclusions of law. State v. Nash,

212 N.J. 518, 540-41 (2013). Applying this standard, we affirm the trial judge's

order denying PCR, substantially for the sound reasons expressed in Judge

Wilcox's comprehensive written decision. We add the following comments.

      The familiar Strickland standard defines the showing a defendant must

make in order to prevail on PCR: that substandard professional assistance was

rendered by his or her trial counsel, and that the outcome of the proceedings was

prejudiced as a result. Strickland, 466 U.S. at 687. The Strickland standard was

adopted by our Supreme Court in State v. Fritz, 105 N.J. 42, 58 (1987).




3
   Deportation is not a punishment for a crime and, therefore, the Eighth
Amendment does not apply. See, e.g., Ingraham v. Wright, 430 U.S. 651, 668
(1977). Therefore, we reject defendant's contention in Point II of his brief. R.
2:11-3(e)(2).
                                                                          A-5569-18T3
                                       5
      A defendant may meet the first prong of the Strickland ineffective

assistance of counsel test in the context of a guilty plea where he or she can

show that counsel's representation fell short of the prevailing standards expected

of criminal defense attorneys.    Padilla v. Kentucky, 559 U.S. 356, 366-67

(2010).   Counsel's performance is not deficient so long as "a defendant

considering whether or not to plead guilty to an offense receives correct

information concerning all of the relevant material consequences that flow from

such a plea." State v. Agathis, 424 N.J. Super. 16, 22 (App. Div. 2012). The

second prong requires a defendant to establish a reasonable probability that he

or she would not have pled guilty but for counsel's errors. State v. Gaitan, 209
N.J. 339, 351 (2012).

      It is undisputed "that a defendant can show ineffective assistance of

counsel by proving that his [or her] guilty plea resulted from 'inaccurate

information from counsel concerning the deportation consequences of his [or

her] plea.'" State v. Brewster, 429 N.J. Super. 387, 392 (App. Div. 2013)

(quoting State v. Nuñez-Valdéz, 200 N.J. 129, 143 (2009)). Counsel's duty

includes an affirmative responsibility to inform a defendant entering a guilty

plea of the relevant law pertaining to mandatory deportation. Padilla, 559 U.S.

at 368-69. Our Supreme Court has made clear that counsel's "failure to advise


                                                                          A-5569-18T3
                                        6
a noncitizen client that a guilty plea will lead to mandatory deportation deprives

the client of the effective assistance of counsel guaranteed by the Sixth

Amendment." State v. Barros, 425 N.J. Super. 329, 331 (App. Div. 2012) (citing

Padilla, 559 U.S. at 369).

      In Chaidez v. United States, 568 U.S. 342 (2013), however, the United

States Supreme Court concluded that Padilla, by imposing a new obligation and

a new rule of law, would be applied prospectively only. Id. at 344. Accordingly,

"defendants whose convictions became final prior to Padilla . . . cannot benefit

from its holding." Id. at 358.

      Guilty pleas entered prior to Padilla are reviewed to determine whether

counsel provided affirmatively false information regarding the plea's

immigration consequences. State v. Santos, 210 N.J. 129, 143-44 (2012). "Only

if defendant's attorney affirmatively gave incorrect advice about the deportation

consequences of his [or her] guilty plea might he [or she] be entitled to set aside

his [or her] conviction in accordance with the holding of Nuñez-Valdéz."

Brewster, 429 N.J. Super. at 394-95. Defendant entered his plea prior to Padilla.

      We conclude that this record does not support defendant's claim that his

attorney affirmatively misled him. Defendant executed the plea form, which

stated that deportation was a possible consequence to the entry of a guilty plea.


                                                                           A-5569-18T3
                                        7
Defense counsel's alleged statement that the likelihood of deportation at that

time was "low" was entirely consistent with the statement made in the plea form.

Therefore, it was neither false nor misleading under the Nuñez-Valdéz standard.

      Defendant does not assert that he is innocent of the charge to which he

pled, or to the more serious charges he would have faced had he decided to

proceed to trial.    Under these circumstances, he cannot show that he was

prejudiced by the advantageous plea agreement his attorney was able to

negotiate for him.     Because defendant failed to meet either prong of the

Strickland test, he failed to establish a prima facie case of ineffective assistance

of counsel, thus negating the need for an evidentiary hearing.             State v.

Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999). Therefore, Judge

Wilcox properly denied defendant's PCR petition.

      We also agree with the judge that defendant's petition was time-barred

under Rule 3:22-12. The petition was filed more than nineteen years after

defendant's conviction and sentence, well beyond the five-year time bar

mandated under Rule 3:22-12.        Defendant has not demonstrated excusable

neglect to justify relaxing that time limitation.

      In assessing excusable neglect, we "consider the extent and cause of the

delay, the prejudice to the State, and the importance of the petitioner's claim in


                                                                            A-5569-18T3
                                         8
determining whether there has been an 'injustice' sufficient to relax the time

limits." State v. Norman, 405 N.J. Super. 149, 159 (App. Div. 2009) (quoting

State v. Afanador, 151 N.J. 41, 52 (1997)). More than "a plausible explanation

for [the defendant's] failure to file a timely PCR petition" is required. Ibid. That

defendant had not earlier faced deportation is not a sufficient explanation for the

failure to file a timely PCR petition. Ignorance of the process does not establish

excusable neglect. State v. Murray, 162 N.J. 240, 246 (2000).

      Clearly, Rule 1:1-2(a) permits courts in "exceptional circumstances" to

relax the five-year time bar, but only if a defendant can demonstrate an injustice

by a preponderance of the credible evidence. State v. Mitchell, 126 N.J. 565,

579 (1992). To relax the five-year time limitation, our Supreme Court has

required a showing of "compelling, extenuating circumstances," State v. Milne,

178 N.J. 486, 492 (2004) (quoting Afanador, 151 N.J. at 52); or alternatively,

"exceptional circumstances." Murray, 162 N.J. at 246. The five-year time bar

may be set aside only to avoid a fundamental injustice where the deficient

representation of counsel affected "a determination of guilt or otherwise

wrought a miscarriage of justice." Nash, 212 N.J. at 546 (quoting Mitchell, 126
N.J. at 587). Defendant has not demonstrated a miscarriage of justice which

would warrant setting aside the five-year time bar.


                                                                            A-5569-18T3
                                         9
      Because we find that the trial judge correctly applied relevant precedents,

we find no error in his refusal to grant the petition.

      Affirmed.




                                                                         A-5569-18T3
                                        10